CONCURRING STATEMENT BY
JENKINS, J.
I join the majority opinion in part, and I respectfully concur in the result.
The PSA provides that neither party’s consent to any child’s attendance at an undergraduate institution “shall ... be unreasonably withheld.” Father made his consent for Luke to attend Marymount Manhattan College contingent on (l) .Luke ending his “purposeful estrangement” from Father; (2) allowing Father access to his college grades and academic records; (3) maintaining a 3.0 grade point average; and (4) not taking his car to college in New York City. I find conditions (2), (3) and (4) reasonable. They are concrete terms that are simple to understand and enforce.
I have serious reservations about condition (1). In bitter divorce proceedings such as this, a requirement for a child to end his estrangement from his parent is more likely to cause additional discord than to promote a cease-fire. The terms of this condition are vague. I am fearful that the parties will soon quarrel about whether Luke remains “estranged” from Father and whether his estrangement is “purposeful”, thus spawning a fresh round of contentious litigation. On the other hand, I understand that in return for paying substantial sums for Luke’s higher education, Father deserves to receive communications from Luke about the path Luke takes in college, so that they can confer intelligently as to this issue, even if their estrangement otherwise continues.
Therefore, I join the majority opinion insofar as it vacates the August 6, 2013 order finding Father in contempt and directing him to pay counsel fees. I also join the majority opinion’s determination that conditions (2), (3) and (4) are reasonable. I concur in the result with regard to the majority’s acceptance of condition (1) for the reasons provided in the preceding paragraph.